Citation Nr: 0115827	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  00-19 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel







INTRODUCTION

The veteran served on active duty from August 1960 to August 
1962.

A perfected appeal to the Board of Veteran's Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal received 
within 60 days of the issuance of the statement of the case 
or within the remainder of the one-year period following 
notification of the decision being appealed.

This matter comes before the Board on appeal from a May 2000 
rating decision of the RO in St. Petersburg, Florida, which 
denied the veteran's claim for entitlement to service 
connection for allergic rhinitis.  The veteran expressed his 
disagreement with this rating decision in a NOD filed in May 
2000.  The appeal was perfected in September 2000.


REMAND

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. § 3.303 (2000).   When a disease is 
first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).

A review of the veteran's service medical records show that 
in September 1960 the veteran was treated for allergic 
rhinitis.  The records also reveal that in May 1961, he was 
hospitalized for 22 days and treated for allergic rhinitis.  
The service medical records reflect that the veteran had a 
long history of allergies, prior to service and had 
demonstrated 39 known allergies.  The veteran was released to 
active duty in June 1961, and was started on antihistamines.  
The report of his separation physical conducted in August 
1962 does not include any notations regarding the veteran's 
allergies or allergic rhinitis.

Post-service medical records from VA Medical Center (VAMC) 
Gainesville, Florida, that have been associated with the 
claims file do not show that the veteran has received 
treatment for this condition subsequent to his discharge from 
service, nor do these records reflect any current disability 
linked to the veteran's inservice occurrences of allergic 
rhinitis.  The veteran has submitted a letter from a private 
physician, dated in February 2000, that indicates this 
physician has treated the veteran for allergic rhinitis.  
However, a review of the file reveals that no records 
pertaining to this physician's treatment of the veteran have 
been obtained and associated with the claims file.  In order 
for the RO to properly evaluate the veteran's claim, these 
medical records should be obtained and associated with the 
claims file.

After the foregoing development has been accomplished, the 
veteran should be scheduled for an examination.  Thereafter, 
the claim should be re-evaluated and a determination entered 
as to whether service connection is warranted.

The Board notes there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Under the circumstances described above, this case is 
remanded to the RO for the following action:

1. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied. 

2. The RO should obtain the necessary 
authorizations from the veteran to 
associate with the claims file, copies 
of the medical records pertaining to 
the veteran from Haresh Sheth, M.D., 
Starting Gate, Suite 15, 2801 S.W. 
College Road, Orlando, Florida 32674.
3. Next, the veteran should be scheduled 
for an examination.  The report from 
this examination should include an 
opinion as to the etiology of the 
veteran's condition.  The opinion 
should discuss the veteran's current 
diagnosis and the approximate onset 
date of the condition.  If the 
physician finds the condition began 
prior to service, an opinion should be 
rendered as to whether it is as least 
as likely as not that the condition 
was aggravated in service, beyond what 
may be a natural progression of the 
condition; and evaluate the incidents 
experienced by the veteran in service.  
All clinical findings and reasoning, 
which form the basis of the opinion 
requested, should be clearly set 
forth.  The claims folder and a copy 
of this remand must be made available 
to the physician in order that he or 
she may fully review the veteran's 
service and medical history.  A 
notation to the effect that this 
record review took place should be 
included in the opinion.

Thereafter, the RO should readjudicate this claim.  If the 
benefit sought on appeal remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




